                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               PINE BLUFF DIVISION

ADAM LANE                                                                         PLAINTIFF
ADC #155843

V.                               CASE NO. 5:18-cv-231-JM-BD

ISAAC WADE, et al                                                              DEFENDANTS

                                           ORDER

       The Court has received a Recommended Disposition (Recommendation) filed by

Magistrate Judge Beth Deere. After carefully considering Mr. Lane’s timely filed objections and

making a de novo review of the record, the Court concludes that the Proposed Findings and

Recommended Disposition should be, and hereby is, approved and adopted in its entirety as this

Court’s findings in all respects. Mr. Lane’s lawsuit is DISMISSED, without prejudice.

       IT IS SO ORDERED, this 15th day of April, 2019.


                                                        ________________________________
                                                        UNITED STATES DISTRICT JUDGE
